 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF MONTANA sno 18
BILLINGS DIVISION

Clerk, US District Court

District Of Montana
UNITED STATES OF AMERICA, Billings
Case No. CR 19-118-BLG-SPW
Plaintiff,
vs. ORDER
JASON DEAN MORROW,
Defendant.

 

 

On March 27, 2020 an Administrative Order superseding the Administrative
Order filed on March 16, 2020 was filed by Chief Judge Morris regarding COVID- -
19 and the advised precautions to reduce the possibility of exposure to the virus
and slow the spread of the disease. On March 27, 2020 the President signed into
law the CARES Act, H.R. 748. The Judicial Conference of the United States
having found that “emergency conditions due to the national emergency declared
by the President” will “materially affect the functioning of either the Federal courts
generally or a particular district court of the United States,” the Chief Judge hereby
authorizes “the use of video teleconferencing, or telephone conferencing if video
teleconferencing is not reasonably available,” for the ten types of criminal

procedures enumerated in Section 15002(b)(1) of the CARES Act.
See also The President’s Coronavirus Guidelines for America, CDC, 2 (2020),
(recommending canceling events involving ten or more people)
https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance 8.5x11_ 315PM.pdf

Therefore,

IT IS HEREBY ORDERED that the Change of Plea Hearing set for Friday, |
April 10, 2020 at 2:30 p.m. is VACATED.

IT IS FURTHER ORDERED that the Change of Plea Hearing is RESET
VIA VIDEO from the Big Horn County Jail (Basin) on Wednesday, April 8,
2020 at 9:30 a.m. Counsel may appear in the Snowy Mountains Courtroom thirty
(30) minutes prior to the hearing to consult with the Defendant by video conference.
If the Defendant objects to this hearing being held via video, he must file a motion ©
to continue the hearing to allow time for the defendant to be transported.

The Clerk of Court is directed to notify counsel and the U.S. Marshals Service
of the making of this Order.

net
DATED this 2 day of April, 2020

Mr scase i Gobo

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
